Citation Nr: 0731821	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-41 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for spina bifida 
occulta.

2.  Entitlement to service connection for spinal meningitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from October 1970 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claims of entitlement to 
service connection for spina bifida occulta, and spinal 
meningitis.  

During his hearing, held in June 2007, the veteran testified 
that he desired to withdraw his claim for service connection 
for post-traumatic stress disorder.  Accordingly, this issue 
is no longer before the Board.  See 38 C.F.R. § 20.204(b) 
(2007).  

In his substantive appeal, received in November 2004, the 
veteran raised the issue of entitlement to service connection 
for "somatic anxiety."  This issue has not been adjudicated 
by the agency of original jurisdiction, and is referred to 
the RO for appropriate action.  

In June 2007, the veteran was afforded a hearing before Mary 
Sabulsky, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran's spina bifida occulta was not aggravated by 
active duty.

2.  The veteran does not have spinal meningitis, or residuals 
thereof, as the result of disease or injury that was present 
during his active military service.

CONCLUSIONS OF LAW

1.  Spina bifida occulta was not aggravated by the veteran's 
service.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2007).

2.  Spinal meningitis was not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

With regard to the claim for spinal meningitis, during his 
June 2007 hearing, the veteran essentially testified that he 
received a meningococcal prophylaxis immunization on October 
24, 1970, that the next day he woke up in great pain and was 
vomiting blood, that about 25 percent of the men in his 
platoon died from adverse reactions to the inoculation, and 
that he was quarantined for about five days.  With regard to 
the claim for spina bifida occulta, he testified that his 
spina bifida occulta preexisted his service.  He acknowledged 
that it was a genetic problem.  However, he asserted that his 
spina bifida occulta had not been a problem prior to service, 
and that it was aggravated by his bout of spinal meningitis 
during service.  Specifically, he asserted that his spinal 
meningitis caused swelling of his spinal cord, which 
aggravated his spina bifida occulta.  In his substantive 
appeal, received in November 2004, he asserted that his L1 
vertebrae was "cracked" and that his L5 vertebra "burst 
open," because of the swelling.  He testified that he sought 
treatment for his back symptoms shortly after discharge, but 
that these treatment records are no longer available.  See 
also transcript of RO hearing, held in March 2004.   

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The Board notes that subsequent to the most recent 
supplemental statement of the case, dated in February 2005, 
the veteran has submitted evidence on a number of occasions, 
and that this evidence is accompanied by waivers of RO 
review.  See 38 C.F.R. § 20.1304 (2007).  

A.  Spina Bifida Occulta

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

The veteran's service medical records include an entrance 
examination report, dated in January 1970, which indicates 
that his spine was clinically evaluated as normal.   However, 
an accompanying "report of medical history" shows that the 
veteran indicated that he had a history of back trouble, and 
that he reported that he had a history of "spina bifida."  
There is also another notation of spina bifida occulta, and 
in the "physician's summary" there is a notation of 
possible spina bifida occulta, without symptoms.  

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded 
in entrance examination reports are to be considered as 
"noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is specific evidence that the increase in disability is 
due to the natural progress of the disease.  Id.  

Determination of the existence of a pre-existing condition 
may be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion, see Miller v. West, 
11 Vet. App. 345, 348 (1998), or a later medical opinion 
based upon statements made by the veteran about the pre-
service history of his/her condition.  Harris v. West, 203 
F.3d. 1347 (Fed. Cir. 2000).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (2007).  

The VA General Counsel in a precedent opinion indicated that 
there is a distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for service 
connection purposes in that congenital diseases may be 
recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations.  A congenital or developmental "defect," on the 
other hand, because of 38 C.F.R. § 3.303(c), is not service 
connectable in its own right though service connection may be 
granted for additional disability due to disease or injury 
superimposed upon such defect during service.  VAOPGCPREC 82- 
90, 56 Fed. Reg. 45711 (1990).  

In this case, the Board finds that the evidence shows that 
the veteran's spina bifida occulta was "noted" upon entrance 
into service.  Specifically, the veteran's January 1970 
report of medical history contains three notations of spina 
bifida/spina bifida occulta, to include one notation in the 
physician's summary.  Given the foregoing, the evidence is 
sufficient to show spina bifida occulta was "noted" upon 
entrance into service.  Crowe.  Therefore, the presumption of 
soundness does not attach, and need not be rebutted.  See 
VAOPGCPREC 3- 2003, 69 Fed. Reg. 25178 (2004).  The Board 
points out that its decision is consistent with a report from 
R. B. Potter, M.D., dated in February 1970 (i.e., prior to 
service), which was recently received by VA, and which notes 
that X-rays revealed "spina bifida occulta of first sacral 
segment."  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service, and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A  preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).  Temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The 
presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity during 
service.  Id. at 296; see also Beverly v. Brown, 9 Vet. App. 
402, 405 (1996).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

The service records include an immunization record which 
shows that on October 24, 1970, the veteran received a 
meningococcal prophylaxis immunization, along with at least 
two other immunizations.  A "Depot Attitude Board" (DAB) 
report, dated in December 1970, notes that the veteran was 
assigned to a Medical Rehabilitation Platoon on October 14, 
1970, followed by transfer to a numbered platoon on November 
3, 1970, and that he was subsequently transferred to a 
Correctional Custody Platoon, followed by transfer to a 
Motivation Platoon, followed by transfer to yet another 
numbered platoon.  A "synopsis of the platoon commander's 
report" notes that the veteran had poor performance due to 
an inability to learn, the need for frequent supervision, 
timidity, and shyness.  He was also noted to be a discipline 
problem.  A "standard medical evaluation" (SME) dated in 
December 1970, notes that the veteran had an inability to 
learn well, and that he had performed poorly in recruit 
training.  

With regard to the post-service medical evidence, it consists 
of VA and non-VA treatment reports, dated between 1997 and 
2006.  This evidence notes a history of two motor vehicle 
accidents, in 1997 and 2002.  This evidence also includes a 
November 2003 magnetic resonance imaging (MRI) study for the 
low back which notes "transitional anatomy at the 
lumbosacral junction," minimal disc bulging at L5-S1, 
multilevel facet arthropathy, and "possible" spina bifida 
occulta at S1.  An X-ray report for the low back, dated in 
April 2006, notes spina bifida occulta of S1, as well as 
slight spurring of the lumbar disc margins.  A VA progress 
note, dated in August 2005, shows that the physician noted 
that the veteran had a significant mental illness, that he 
had presented with an almost two year-old MRI report, and 
that:

I tried my best to explain to him that I 
was not able to identify an abnormality 
on the imaging studies for which I could 
help him.  He is convince[d] and tried to 
his best ability to show me, that there 
is an abnormality where half of his disc 
is cracked, and the other half is fused, 
or something like that.  But he couldn't 
find it on the films, and he left 
thinking that it was because our films 
were not big enough, even though I was 
able to mag[nify] them up on the Vista 
Rad.  

The Board finds that the evidence is insufficient to show 
that the veteran's spina bifida occulta underwent an increase 
in disability during service.  The veteran's service medical 
records do not show that he ever received any treatment for 
spina bifida occulta, spinal meningitis, or other low back 
symptoms.  His separation examination report, dated in 
January 1971, shows that his spine was clinically evaluated 
as normal (it appears that a scar was noted at the lower back 
at the base of the spine).  There is no evidence to show a 
worsening of his preexisting low back pathology, and no 
competent opinion of record to show that his spina bifida 
occulta was aggravated by his service.  In this regard, 
although the veteran argues that he was quarantined for five 
days after experiencing pain and vomiting blood the day after 
receiving inoculations, there is nothing in the service 
medical records, to include the DAB and the SME, to 
corroborate his testimony.  With regard to the post-service 
medical evidence, the Board notes that the earliest medical 
evidence of treatment for low back symptoms is found no 
earlier than 1997, and therefore comes about 26 years after 
separation from service.  The Board therefore finds that the 
veteran's pre-existing spina bifida occulta did not undergo 
an increase in disability during service.  As the disability 
underwent no increase in severity during service, aggravation 
may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

In reaching this decision, the Board has considered a letter 
Thomas D. Siefert, D.C., dated in July 2006.  This letter is 
addressed to another health care provider, and states:

I am recommending [the veteran] to you 
for evaluation of lower back pain as a 
result of two separate injuries.  The 
first injury was military service related 
occurring in October of 1970 for which he 
was medically discharged from the 
Marines! The second was due to an auto 
accident on August 6, 2002 which worsened 
the condition.  Enclosed are MRI 
findings.  

In this case, the Board first notes that Dr. Sievert does not 
assert that the veteran's spina bifida occulta was aggravated 
by his service, rather, he attributes current back pain to an 
inservice injury.  To the extent that it indicates current 
low back pain to the veteran's service, this letter is 
afforded no probative value, as it is based on a factually 
inaccurate premise.  In fact, the veteran is not shown to 
have sustained a back injury during service, or even to have 
ever been treated for back symptoms during service.  In 
addition, Dr. Sievert's statement appears to be "by 
history" only, as it does not discuss the alleged inservice 
back injury, it does not cite to inservice clinical findings, 
it is not accompanied by a rationalized explanation, and it 
is not shown to have been based on a review of the veteran's 
C-file, or any other detailed and reliable medical history.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(recognizing that factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.).  The 
Board finds that this evidence is outweighed by the contrary 
evidence of record, and that the veteran's pre-existing spina 
bifida occulta did not undergo an increase in disability 
during service.  Accordingly, the claim must be denied.  

B.  Spinal Meningitis

The Board has determined that the claim must be denied.  
Under 38 U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998).  In this case, the service and 
post-service medical records have been discussed in Part I.A.  
Briefly stated, there is no evidence of treatment for spinal 
meningitis during service, or an adverse reaction to an 
immunization, and the veteran's spine was clinically 
evaluated as normal in his January 1971 separation 
examination report.  There is no post-service medical 
evidence to show that the veteran has spinal meningitis, or 
residuals thereof, or that any such residuals are related to 
his service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim and that 
the claim must be denied.  

C.  Conclusion

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that he has 
the claimed conditions that should be service connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
conditions and the veteran's service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The Board has 
also considered the many articles submitted by the appellant, 
to include an article noting the incidence of meningococcal 
disease in the military between 1964-1970, and an article on 
the adverse effects of immunizations.  However, this 
literature is so general in nature, and nonspecific to the 
appellant's case, that the Board affords it little probative 
weight.  It therefore does not provide a sufficient basis to 
find that there is a causal relationship between the 
veteran's service and his claimed spinal meningitis, or 
aggravation of his spina bifida occulta.  See e.g. Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Accordingly, the 
veteran's claims for service connection must be denied.  

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in April and August of 2003, and 
April 2004, the RO sent the veteran notice letters that 
informed him of the type of information and evidence 
necessary to support his claims.  See also duty to assist 
letter, dated in February 2005.  The RO's letters informed 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA and 
contained a specific request for the veteran to provide 
additional evidence in support of his claims.  He was asked 
to identify all relevant evidence that he desired VA to 
attempt to obtain.  The April 2003 VCAA letter was mailed to 
the appellant prior to the initial RO adjudication of his 
claims in June 2003.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  In summary, the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

The veteran was afforded sufficient notice in March and 
December of 2006, and in May 2007, and in any event, as the 
claims for service connection have been denied, no disability 
rating or effective date will be assigned, and any defect 
with respect to the notice requirements was non-prejudicial.  
Therefore, VA's duty to notify the appellant has been 
satisfied.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA 
medical reports.  Although the veteran has stated that he is 
receiving disability benefits from the Social Security 
Administration (SSA), and this decision is not of record, a 
letter from the SSA, dated in June 2007, states that the 
veteran had been determined to be disabled, but that his file 
was no longer available.  Furthermore, although the veteran 
has not been afforded examinations for the disabilities in 
issue, and etiological opinions have not been obtained, the 
Board finds that the evidence, discussed supra, warrants the 
conclusion that a remand for examinations and/or etiological 
opinions is not necessary to decide the claims.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2007); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Specifically, the veteran is not shown to have received 
treatment for either of the claimed conditions during 
service, the claimed condition is not shown (spinal 
meningitis claim), and the claims file does not currently 
contain competent evidence showing that either o the claimed 
conditions are related to his service, to include on the 
basis of aggravation.  The Board therefore finds that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 
be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).








ORDER

Service connection for spina bifida occulta is denied.  

Service connection for spinal meningitis is denied.  


____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


